Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 1-20 pending.
Claims 1-20 are rejected.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8,10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cybulski (US-PG-PUB 2019/0377604 A1) and in view of Zhou et al. (US-PG-PUB 2017/0171104 A1).

The invention is about reducing time in processing web request and is shown in fig. 4 

    PNG
    media_image1.png
    743
    535
    media_image1.png
    Greyscale







The primary reference Cybulski is about scalable function as a service and is shown in fig. 2b

    PNG
    media_image2.png
    460
    660
    media_image2.png
    Greyscale













The secondary reference Zhou is about providing access to resource content and is shown in fig. 1.

    PNG
    media_image3.png
    453
    598
    media_image3.png
    Greyscale










For claim 1. Cybulski teaches a method for implementing automatic instantiation of relevant code segments in a service mesh environment (Cybulski [0026] Faas i.e. a service mesh environment and function triggering other functions i.e. automatic instantiation) comprising: 
snooping at least one identifier (Cybulski  [0045] a request is being received over a certain port related/associated to the function to be run and pod being activated base on a identifier i.e. identifier being read i.e. snooped [0048] code of pod being parsed before execution) by an execution of a code segment from a plurality of code segments having a preferred execution sequence (Cybulski [0048] code of pod being parsed before execution and [0049] queue 222 queues request for functions of each of the pods), wherein the at least one identifier at least identifies a next code segment in the preferred execution sequence(Cybulski [0048] code of pod being parsed before execution and [0050]auto-scaler having access to queue having pending requests) ;
 in response to snooping the at least one identifier and prior to receiving a request to instantiate the next code segment (looking at applicant specification as filed [0039] snooping response packet is done by identifying subsequent code that might be needed in order to fulfill client request based on this  Cybulski [0050]events indicating pending request [0051] a determination is made by auto-scaler based on which anticipated pod is being predicted and [0042] scan request being send to auto-scaler which is responsible to schedule or determine pods necessary in order to execute functions and [0045] pods being activated based on port number), preemptively instantiating the next code segment in the preferred execution sequence( looking at applicant specification as filed [0039] snooping response packet is done by identifying subsequent code that might be needed in order to fulfill client request based on this  Cybulski  [0051] auto-scaler predicting anticipated need in order to implement predictive scaling which is based on historical queues and [0052] functions being queued before being invoked see also [0050] pods that are needed to be added for pending request being added) , wherein 
an initial code segment from the plurality code segments is instantiated in response to a trigger (Cybulski [0025] a function triggering other functions).
Cybulski does not teach from one or more response packets generated
However, Zhou from a similar field of endeavor teaches from one or more response packets generated (Zhou fig. 1 s120, s130 a URI response being parsed i.e. snooped see also [0036]).
Thus, it would have been obvious top a person of ordinary skills at the time of filing of filling to combine the teaching of Zhou and the teaching of Cybulski to anticipate a next request based on snooping or parsing a response packet. Because Zhou teaches a method of improved user experience by providing security and efficiency (Zhou [0020]).

For claim 2. The combination of Cybulski and Zhou teaches all the limitations of parent claim 1, 
Cybulski teaches wherein the plurality code segments associated with the preferred execution sequence corresponds to a plurality of micro tasks involved in executing a macro task (looking at applicant specification micro task and macro task is not define in the specification based on this Cybulski teaches [0025] pods i.e. micro task being used to execute faas i.e. macro task).

For claim 3. The combination of Cybulski and Zhou teaches all the limitations of parent claim 1, 
Cybulski teaches wherein the trigger comprise a destined request to the initial code segment (Cybulski [0026] request being received based on demand in order to launch a service requiring initial code).

For claim 4. The combination of Cybulski and Zhou teaches all the limitations of parent claim 1, 
Cybulski teaches wherein the trigger corresponds to an interesting packet or a request for a specific function (Cybulski [0026] request being received based on demand in order to launch a service requiring initial code).

For claim 5. The combination of Cybulski and Zhou teaches all the limitations of parent claim 1, 
Cybulski teaches wherein the trigger corresponds to an scheduled task, web request, queue message (Cybulski [0027] a queue being utilized for the scheduling of function) or a manual invocation.

For claim 6. The combination of Cybulski and Zhou teaches all the limitations of parent claim 1,
 Cybulski does not teach wherein the at least one identifier is a Uniform Resource Identifier of the one or more response packets
However Zhou form a similar field of endeavor teaches wherein the at least one identifier is a Uniform Resource Identifier of the one or more response packets (Zhou fig. 1 s120, s130 a URI response being parsed i.e. snooped see also [0036])
Thus, it would have been obvious top a person of ordinary skills at the time of filing of filling to combine the teaching of Zhou and the teaching of Cybulski to anticipate a next request based on snooping or parsing a response packet. Because Zhou teaches a method of improved user experience by providing security and efficiency (Zhou [0020]).

For claim 7. The combination of Cybulski and Zhou teaches all the limitations of parent claim 1, 
Cybulski teaches wherein each code segment corresponds to a service and the plurality of code segments having the preferred execution sequence corresponds to a service chain (Cybulski [0050] an expected number of queued request i.e. a service chain).

For claim 8. The combination of Cybulski and Zhou teaches all the limitations of parent claim 1, 
Cybulski teaches wherein each code segment from a plurality code segments correspond to a function in a Serverless computing architecture (Cybulski [0023] pods are software container for respective serverless function).

For claim 10. Cybulski a method for improving response time of a service mesh (Cybulski [0007] a system for reducing load time of a faas system and [0026] Faas i.e. a service mesh environment and function triggering other functions i.e. automatic instantiation) comprising: 
preemptively instantiating a next code segment identified ( looking at applicant specification as filed [0039] snooping response packet is done by identifying subsequent code that might be needed in order to fulfill client request based on this  Cybulski  [0051] auto-scaler predicting anticipated need in order to implement predictive scaling which is based on historical queues and [0052] functions being queued before being invoked see also [0050] pods that are needed to be added for pending request being added) , generated from an execution of a preceding code segment (Cybulski [0051] auto-scaler predicting anticipated need in order to implement predictive scaling which is based on historical queues) , wherein the at least one identifier at least identifies the next code segment in a preferred execution sequence (Cybulski [0048] code of pod being parsed before execution and [0049] queue 222 queues request for functions of each of the pods), wherein the at least one identifier at least identifies a next code segment in the preferred execution sequence(Cybulski [0048] code of pod being parsed before execution and [0050]auto-scaler having access to queue having pending requests);
and repeating the snooping and the instantiating operations for each code segment in the preferred execution sequence (Cybulski [0025] a function triggering other functions and for each function or request the snooping is taking place again i.e. repeating of snooping as described in secondary reference);
following a triggered execution of an initial code segment (Cybulski [0025] a function triggering other functions), for a plurality of code segments having the preferred execution sequence (Cybulski [0048] code of pod being parsed before execution and [0049] queue 222 queues request for functions of each of the pods);
Cybulski does not teach based on a snooping at least one identifier from of one or more response packets
However, Zhou from a similar field of endeavor teaches based on a snooping at least one identifier from of one or more response packets (Zhou fig. 1 s120, s130 a URI response being parsed i.e. snooped see also [0036])
Thus, it would have been obvious top a person of ordinary skills at the time of filing of filling to combine the teaching of Zhou and the teaching of Cybulski to anticipate a next request based on snooping or parsing a response packet. Because Zhou teaches a method of improved user experience by providing security and efficiency (Zhou [0020]).
 
For claim 11. The combination of Cybulski and Zhou teaches all the limitations of parent claim 10, 
Cybulski does not teach wherein the at least one identifier is a Uniform Resource Identifier filed of the one or more response packets
 However, Zhou from a similar field of endeavor teaches wherein the at least one identifier is a Uniform Resource Identifier filed of the one or more response packets (Zhou fig. 1 s120, s130 a URI response being parsed i.e. snooped see also [0036])
Thus, it would have been obvious top a person of ordinary skills at the time of filing of filling to combine the teaching of Zhou and the teaching of Cybulski to anticipate a next request based on snooping or parsing a response packet. Because Zhou teaches a method of improved user experience by providing security and efficiency (Zhou [0020]).

For claim 12. The combination of Cybulski and Zhou teaches all the limitations of parent claim 10, 
Cybulski teaches wherein each code segments corresponds to a service code and the plurality of code segments having a preferred execution sequence corresponds to a service chain (looking at applicant specification micro task and macro task is not define in the specification based on this Cybulski teaches [0025] pods i.e. micro task being used to execute faas i.e. macro task).

For claim 13. The combination of Cybulski and Zhou teaches all the limitations of parent claim 12, 
Cybulski teaches wherein the service chain is implemented in accordance to a Serverless model (Cybulski [0023] pods are software container for respective serverless function).

For claim 14. The combination of Cybulski and Zhou teaches all the limitations of parent claim 10, 
Cybulski teaches, wherein the triggered execution of the initial code segment is caused by a destined request to the initial code segment (Cybulski [0026] request being received based on demand in order to launch a service requiring initial code).

For claim 15. The combination of Cybulski and Zhou teaches all the limitations of parent claim 10, 
Cybulski teaches wherein the triggered execution of the initial code segment is caused by a detection of an interesting packet or a request for a specific function (Cybulski [0045] a port corresponding to the requested service). 

For claim 16. The combination of Cybulski and Zhou teaches all the limitations of parent claim 10, 
Cybulski teaches wherein the triggered execution of the initial code segment is caused by any one of a scheduled task, a web request, a queue message (Cybulski [0027] a queue being utilized for the scheduling of function) or a manual invocation.

For claim 17. Cybulski teaches a non-transitory computer-readable medium comprising computer executable instructions stored thereon (Cybulski fig. 5, 510 processing circuit and 520 memory) the instructions when executed are effective to cause a computer (Cybulski fig. 5, 510 processing circuit and 520 memory) to: 
snoop at least one identifier (Cybulski [0045] a request is being received over a certain port related/associated to the function to be run and pod being activated base on a identifier i.e. identifier being read i.e. snooped [0048] code of pod being parsed before execution) by an execution of a code segment from a plurality of code segments having a preferred execution sequence(Cybulski [0048] code of pod being parsed before execution and [0049] queue 222 queues request for functions of each of the pods), wherein the at least one identifier at least identifies a next code segment in the preferred execution sequence(Cybulski [0048] code of pod being parsed before execution and [0050]auto-scaler having access to queue having pending requests) ;
 in response to snooping the at least one identifier and prior to receiving a request to instantiate the next code segment(looking at applicant specification as filed [0039] snooping response packet is done by identifying subsequent code that might be needed in order to fulfill client request based on this  Cybulski [0050]events indicating pending request [0051] a determination is made by auto-scaler based on which anticipated pod is being predicted and [0042] scan request being send to auto-scaler which is responsible to schedule or determine pods necessary in order to execute functions and [0045] pods being activated based on port number), preemptively instantiate the next code segment in the preferred execution sequence( looking at applicant specification as filed [0039] snooping response packet is done by identifying subsequent code that might be needed in order to fulfill client request based on this  Cybulski  [0051] auto-scaler predicting anticipated need in order to implement predictive scaling which is based on historical queues and [0052] functions being queued before being invoked see also [0050] pods that are needed to be added for pending request being added) , 
wherein an initial code segment from the plurality code segments is instantiated in response to a trigger (Cybulski [0025] a function triggering other functions).
Cybulski does not teach from one or more response packets generated
However, Zhou from a similar field of endeavor teaches from one or more response packets generated (Zhou fig. 1 s120, s130 a URI response being parsed i.e. snooped see also [0036]).
Thus, it would have been obvious top a person of ordinary skills at the time of filing of filling to combine the teaching of Zhou and the teaching of Cybulski to anticipate a next request based on snooping or parsing a response packet. Because Zhou teaches a method of improved user experience by providing security and efficiency (Zhou [0020]).

For claim 18. The combination of Cybulski and Zhou teaches all the limitations of parent claim 17, 
Cybulski does not teach wherein the at least one identifier is a Uniform Resource Identifier of the one or more response packets.
However Zhou from a similar field of endeavor teaches wherein the at least one identifier is a Uniform Resource Identifier of the one or more response packets (Zhou fig. 1 s120, s130 a URI response being parsed i.e. snooped see also [0036])
Thus, it would have been obvious top a person of ordinary skills at the time of filing of filling to combine the teaching of Zhou and the teaching of Cybulski to anticipate a next request based on snooping or parsing a response packet. Because Zhou teaches a method of improved user experience by providing security and efficiency (Zhou [0020]).

For claim 19. The combination of Cybulski and Zhou teaches all the limitations of parent claim 17, 
Cybulski teaches wherein each code segment corresponds to a service code and the plurality of code segments having the preferred execution sequence corresponds to a service chain (Cybulski [0050] an expected number of queued request i.e. a service chain).

For claim 20. The combination of Cybulski and Zhou teaches all the limitations of parent claim 17, 
Cybulski teaches wherein the trigger comprises any one of a destined request to the initial code segment, detection of an interesting packet, detection of a request for a specific function, a scheduled task, a web request, a queue message (Cybulski [0027] a queue being utilized for the scheduling of function), and a manual invocation.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cybulski (US-PG-PUB 2019/0377604 A1) in view of Zhou et al. (US-PG-PUB 2017/0171104 A1) and in view of Guha (US-PG-PUB 2021/0349749 A1).

For claim 9. The combination of Cybulski and Zhou teaches all the limitations of parent claim 8, 
The combination of Cybulski and Zhou does not teach wherein the Serverless computing architecture is implemented within a service mesh.
However, Guha teaches wherein the Serverless computing architecture is implemented within a service mesh (Guha [0035] service mesh [0046] serverless).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching Guha and the combined teaching of Cybulski and Zhou to use a serverless in service mesh environment to provide services. Because Guha teaches a method of dynamic provisioning allowing to determine the required resources in order to provide service (Guha [0009]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VOSTER PREVAL/Examiner, Art Unit 2412          

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412